On appeal Schulz raises over twenty issues; however, we
                  choose to discuss only three: (1) whether Schulz owns the beach area that
                  abuts his property on Lake Tahoe; (2) whether the assessment of Schulz's
                  property is just and equitable; and (3) whether NRS 321.595 is
                  unconstitutional and whether its application amounts to a taking of
                  Schulz's property interest without just compensation.
                              "In reviewing orders resolving petitions for judicial review
                  that challenge State Board decisions," this court presumes that the State
                  Board's determinations are valid. State Bd. of Equalization v. Bakst, 122
Nev. 1403, 1408, 148 P.3d 717, 721 (2006). The taxpayer can overcome
                  this presumption only by presenting clear and satisfactory evidence that
                  the State Board's valuation was based on a fundamentally wrong
                  principle, the Board refused to exercise its best judgment, or that the
                  assessment was so excessive it implies fraud and bad faith.      Id. at 1409,
                  148 P.3d at 721.
                              After full consideration, we determine that all of Schulz's
                  arguments lack merit. In Schulz v. Zephyr Cove Property Owners
                  Association, Inc., Docket No. 18344, we determined that Schulz's did not
                  own the beach area abutting his property; see also Schulz Partners, LLC v.
                  Zephyr Cove Property Owners Association Inc.            Docket No. 55006
                  consolidated with Docket No. 55557 (Order of Affirmance, July 5, 2011),
                  therefore, issue preclusion bars Schulz from re-litigating the matter.   See
                  Five Star Capital Corp. v. Ruby, 124 Nev. 1048, 1055, 194 P.3d 709, 713
                  (2008). Douglas County's and the Douglas County Assessor's assessment
                  of Schulz's property was just and equitable because the assessor used an
                  appropriate method under NRS 361.227 to determine the property's value.
                  NRS 321.595 is constitutional under the public trust doctrine.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e,
                See Lawrence v. Clark Cnty., 127 Nev. „ 254 P.3d 606, 612 (2011).
                Lastly, Schulz could not have suffered a taking because it did not have a
                property interest in the land it claims that the state took.   See McCarran
                Int'l Airport v. Sisolak, 122 Nev. 645, 658, 137 P.3d 1110, 1119 (2006).
                            Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                ,
                                                   Hardesty


                                                             >LAI Inca          ,   J.
                                                   Douglas


                                                   CIAPA1 )                         J.
                                                   Cherry

                                                                ,/
                                                                1




                cc: Hon. James Todd Russell, District Judge
                     Harry W. Swainston
                     Douglas County District Attorney/Minden
                     Attorney General/Carson City
                     Carson City Clerk




SUPREME COURT
     OF
   NEVADA
                                                     3
PI 1947A cep